I think the Appellate Division was right in substantially all the instances in which it held a ballot valid. The provisions of the statutes as to the character of the voting mark to be made by the elector must be construed most liberally; otherwise, the whole voting scheme provided by law would, in my opinion, be unconstitutional. The elector must be given a reasonable opportunity to exercise the right given him by the Constitution of the state, and that opportunity must be reasonable, bearing in mind human infirmities. It was conceded on the argument that in the case of every one of the ballots before us the intention of the voter was honest, and there was no design to mark the ballots for identification. This concession should uphold those ballots. The opinion of the majority of my brethren concedes that the line of the cross mark need not be straight, despite of the statutory requirement to that effect, and properly so concedes, for it would be impossible for a large proportion of the electors to make an absolutely straight line without the aid of a rule or mechanical contrivance, especially in the dim and flickering light afforded by a single candle in the voting booths of New York city. I think the necessities of the case equally require a liberal construction of the statute in other respects; otherwise, as already said, the statute might be unconstitutional.
GRAY, EDWARD T. BARTLETT, VANN and CHASE, JJ., concur in percuriam opinion; HAIGHT and WILLARD BARTLETT, JJ., concur in result, being in favor of a liberal construction of the statute in all respects; CULLEN, Ch. J., reads dissenting memorandum.
Ordered accordingly. *Page 340